Exhibit 16.1 November 13, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4 of National Rural Utilities Cooperative Finance Corporation’s Form 8-K dated November 12, 2013, and have the following comments: 1. We agree with the statements made in the paragraphs 2, 3 and 4 under the section entitled “Dismissal of Independent Registered Public Accounting Firm.” 2. We have no basis on which to agree or disagree with the statements made in paragraph 1 under the section entitled “Dismissal of Independent Registered Public Accounting Firm” and paragraphs 1 and 2 under the section entitled “Engagement of New Independent Registered Public Accounting Firm.” Yours truly, /s/ DELOITTE & TOUCHE LLP
